Warren E. Burger: We'll hear arguments next in 73-1256, Connell Construction Company against Plumbers and Steamfitters. Mr. Canterbury, you may be proceed.
Joseph F. Canterbury, Jr.: Mr. Chief Justice, may it please the Court. Your Honors, this case involves the Antitrust issues involved in an agreement between a Plumbers Union and a general contractor in Dallas, Texas, whereby the general contractor has been coerced into an agreement that he will refuse to do business with and will boycott all subcontractors for mechanical work unless so subcontractors in turn have a collective Bargaining Agreement with the Union. Your Honors, this case involves no manner an employer-employee relationship. The petitioner in the case, Connell Construction Company, does not have or never has had a single employee represented by the respondent Union. The District Court below did not decide the Antitrust issues in the agreement but held that the proviso to Section 8 (e) of the Taft-Hartley Act protected the agreement. The Fifth Circuit in turn found that the Union's actions were Antitrust exempt, but failed to decide any of the labor questions. The Union filed for a declaratory judgment that the agreement was protected by the construction industry proviso to Section 8 (e) of The Labor Act. I would point out Your Honors that the Fifth Circuit in very strong words admonished the National Labor Relations Act to decide the Labor issues involved in the case at the next available opportunity which has not been done even though the board in this case has filed an amicus brief where they admit that the issue of the Construction Industry proviso to Section 8 (e) of the Taft-Hartley Act has never been decided by the board, outside of an employer-employee relationship. The facts quickly are that Connell Construction Company is a general contractor and the construction done is in Dallas, Texas. Connell obtains its work by competitive bidding. Connell in turn sub contracts mechanical work by competitive bidding. Connell is involved in Interstate Commerce. The mechanical portion of any construction project, an equal to 40-50% of the project indeed on power plants, generating plants it can equal more than that, mechanical construction normally includes all of the piping, heating, ventilation, air-conditioning and plumbing, in fact in some of our very sophisticated air-conditioning system, that even includes computers, includes a major portion of any construction project. The Union respondent in the December of 1970, sent a letter to Connell saying, “We want you to enter into an agreement with us that you will refuse to do business,” I am paraphrasing the agreement. “You will not do business with any mechanical subcontractor unless they have an agreement with us, a Collective Bargain Agreement.”
Warren E. Burger: Did Connell have any general policy of limiting its calls for business to non-union --
Joseph F. Canterbury, Jr.: No Your Honor, not at all. Mr. Chief Justice, the record shows that over the past 23 years, Connell has on a recurring basis, done business with both Union and open-shop mechanical contractors. In fact at the time that the Union sent the letter and the agreement and subsequently started picketing for the agreement, Connell indeed had a Union contractor who had a Collective Bargain Agreement with the Union on the job. The record clearly shows that Connell up until this time did not care what the labor policy of the subcontractors were. He admittedly is in a competitive business, and he looks for competitive bids from qualified contractors and when the after Connell failed to sign the agreement the Union commenced picketing about one of Connell's projects where there was a Union Subcontractor, about a 150 man ordered to picket line brought construction to a halt. Connell filed an action in the State Court in Texas alleging that the agreement was violative of the Antitrust laws, at the State of Texas, a restraining order was issued, the case was removed to Federal Court at which time Connell amended its pleadings and alleged not only it violated the Antitrust Laws of Texas, but also the Sherman Act. Your Honors, as to whether or not the Union has been a party and has been caused a violation of Sherman Act will turn upon the extent of the Union's immunity from the Labor Laws. I think if we can look at the agreement on its face, the agreement on its face is simply an agreement between two parties, a Union and a non-labor party Connell, whereby agreement is reached that, Connell will not do business with other people not just one subcontractor, but every mechanical contractor from Dallas to the Oklahoma border who does not have a Collective Bargain Agreement with the Union for any reason. The Union did not seek to protect wages, working conditions. The evidence shows nothing as to what open-shop or non-union subcontractors paid their employees.
William J. Brennan, Jr.: But Mr. Canterbury I gather, it's not just a contract between an employer and the Union, it's a contract between an employer and the Union and the construction industry.
Joseph F. Canterbury, Jr.: Correct, Your Honor.
William J. Brennan, Jr.: And there is special statutory provisions of government contracts of that kind, don't they?
Joseph F. Canterbury, Jr.: Your Honor, you are referring to the proviso to Section 8 (e) of the Labor Act.
William J. Brennan, Jr.: I think you have to deal with that concern?
Joseph F. Canterbury, Jr.: Yes, I would deal with that Your Honor, I certainly will. But on the face of the agreement on it's face, it's clearly a restrain of trade, clearly violates the Sherman Act unless the Union is exempted. Now, let's look as to whether or not the Union's actions are exempt. I am well aware and we all are of course of the the Norris-LaGuardia Act and the Clayton Act and the exemptions which they grant to Unions for certain activities, not all from the antitrust laws. The first theory is the Conspiracy theory. It's been held from Allan Bradley and numerous cases since then, that if a Union conspires with a non-labor group or source to restrain trade, then there is like anyone else, it's just like two businessmen, if they enter into an agreement to restrain trade, if the Union enters into a conspiracy. Your Honor, the conspiracy in this case is two-fold and I must step back into the facts at one important point. Prior to the time that the Union came to the Connell, they entered into a Multi Employer Agreement with the largest Union as mechanical contractors in the Dallas area. That agreement contained a Favorite Nation's Clause which prohibited the Union from giving any employer, any better terms or conditions than was contained in the Multi Employer group in that contract. The business agent at the trial of the case testified, I asked him, “Suppose Connell wanted to do business with a subcontractor, a mechanical contractor who is not a party to your Collective Bargain Agreement, could that mechanical contract coming and negotiate one? Business agent says, no you can only sign our established agreement, that's the only agreement someone can sign.” Now the Union, since this case was argued at the Fifth Circuit, the Union has dropped its Favorite Nation's Clause from its Master Agreement. I submit that the facts are still the same that the Union only has one form of Collective Bargain Agreement, that's the Master Area Agreement. Now who were the benefactors of this conspiracy? Connell is a conspirator. He is an unwilling conspirator clearly unwilling, but the benefactors of the mechanical contractors who are a party to the Union's Collective Bargain Agreement, the Master Area Agreement. If Connell is restricted, and Connell is just one contractor of meeting in the area, if general contractors are restricted from subcontracting out work to open-shop mechanicals, of course, the Union Mechanicals are the benefactors. I believe that indeed a conspiracy by the Union first making this agreement with the Unionized contractors and then come into Connell and insisting that Connell place all those with whom he does business under the same agreement, but that is a conspiracy, Connell is a link. Connell and other general contractors or the method in which it's transmitted but even beyond that Connell, even though he doesn't get a bit of benefit and although he is an unwilling conspirator, he is a non-labor party and the agreement clearly restrains trade outside of any employer-employer relationship. I believe that even if there is no conspiracy, we must look to see whether or not that the Union and whether or not this agreement fosters a legitimate Union interest. This Court's decision in Jewel Tea clearly held that even if there is no conspiracy and if a labor-management agreement involves restrains of trade inquiry does not start with conspiracy. You look at the agreement, you look at the effects and you compare it with National Labor Policy. Indeed Your Honors from as far back as the Danbury Hatters case, Hutcheson, Apex, Allen Bradley, every labor anti trust case which has come before this Court, the agreement that is found in restrain of trade has been compared against National Labor Policy and I think that's what must be done in this case. The agreement must be compared against the National Labor Policy which is primarily found in the Taft-Hartley Act. Even harder and one that I accept is the Norris-LaGuardia Act. I believe comparing the agreement with the Norris-LaGuardia Act itself shows that this type of an agreement is not legitimate labor activity. The Norris-LaGuardia Act talks in terms of fostering collective bargaining, fostering the rights of employees. The Taft-Hartley Act in 47, the entire preamble of the Act is to foster collective bargaining and for employees to be free to choose their own representatives. The Act does not favor unionism, nor non unionism. It doesn't favor unions or employers. The Act favors the rights of the employees to select. Let's look at what this agreement and what the effects of it do to first Connell. Union has no dispute with Connell. The letter they sent to Connell seeking this agreement said, we don't want to represent a single one of your employees. They have no dispute whatsoever with Connell. Their dispute, alleged dispute is with open-shop mechanical contractors which Connell didn't have at the time of this whole -- all of this picketing started. When they went to picket the project, Connell being a neutral employer, that was a clear cut secondary boycott, clearly. Further, he is being enmeshed in a dispute that is not his, and that's what the whole purpose, one of the main purposes of our labor act has been is to protect neutral employers. Let's look at the Section 7 rights of the employees of the mechanical construction firms with whom Connell must boycott. Where their rights lie? Section 7 of the Taft-Hartley Act says that the right to choose our own representatives to bargain collectively the representatives of their own choosing to engage in protected activities are to refrain from union activities. Let's look at these employees, what rights do they have? They have none at all. As this type of an agreement that is involved in this case becomes broader and broader, they have no choice, their employer must sign up with the respondent union or go out of business. It doesn't make any difference if they voted for another union, if they voted against a union or if they just don't want to belong a union. They don't have a thing to say about it because the local union controls the construction market. Either you sign up with them or you don't get work because if the general contractors who award the work are unable to subcontract, then they get no work. Those rights are obliterated. Section 9 of the Act gives the employers a right to an election. They have no rights to an election. I submit and it's set forth in our briefs Your Honor that if you compare this agreement to the Labor Act, you will find that indeed it is violative of numerous provisions of the Act and against just main purposes to foster collective bargaining. Let's look at that and go back, is this a legitimate union interest? Is it a legitimate union interest outside of the employer-employee relationship to force a boycott of the proportions which has been involved in this case? I submit that it's not. There is no way, this agreement when compared with the Taft-Hartley Act can measure up to be legitimate. Now it is always anything that a union does for its members or that benefits its members, I am sure they were categorized as a legitimate union interest. I submit, let's look at how they achieve it. The Taft-Hartley Act gives them ample ways to organize subcontractors, mechanical contractors. They can go out and try to organize, they can hold an election, let the employees decide. But as this type of activity which goes right to the source of the work, the general contractor, and says, you refused to do business with anybody who doesn't have an agreement with us then it has become a clear cut restrain of trade beyond any -- no way I think we could find any legitimate union interest in it. Your Honors, the agreement also -- it's not limited any particular project. It's limit -- it has no limitation whatsoever. It's forever future on any construction project in which the general contractors involved. I would like to direct your attention to the union's sole defense to this case and that is Section 8 (e) of the National Labor Relations Act. The Union has taken the position that Section 8 (e) which was enacted in 1959 to outlaw hot cargo agreements, protects this agreement. Your Honors when the Act was amended in 1959, it came about because really of two reasons. I think that we must trace very quickly the history and what brought about 8 (e). We first go to two cases, Denver Building Trades, this Court decided in 1954 which clearly distinguished between the general contractor and the subcontractor as separate employers at the construction project. This type of agreement obliterates that decision. If the union can radiate these disputes from with a particular subcontractor and say, no, we have got a dispute with the contractor, we have got a primary dispute; all it takes is change in the wording on their picket signs and Denver Building Trades is gone, that's what happened in this case. Okay, then we must go to the Sand Door case decided by this Court in 1958. In Sand Door, it was held that a hot cargo clause with no defense to a secondary boycott, but the Court stated that if an employer and a union voluntarily agreed to a boycott, that is not a violation of the secondary boycott (Inaudible) If it's free of course, if it's voluntary. That decision is what led to the enactment of 8 (e) to the Taft-Hartley Act. Congress wanted to overrule that loophole, which they considered loophole in the Sand Door decision of this Court. Now when the amendments went in 1959, it was hotly contested. Some Congressmen or Senators wanted to outlaw hot cargo agreements in all industries and introduce bills to that effect. On the other hand, a group wanted to overrule Denver Building Trades and they wanted to wipe out all probations against secondary picketing at the site of construction. The bills that were designed to overrule building trades, Denver Building Trades were rejected by both houses of Congress. The bills passed by the senate and the house contained no special rules for the construction industry. The bills went to conference, and out of the conference report we find that a proviso was added for the construction industry. The proviso to Section 8 (e), Section 8 (e) outlawed in all hot cargo agreements for proviso for agreements at the site of construction. On the face of the proviso one would believe that it could cover any agreement at the site of construction. Your Honors when you read that legislative history, it's set forth in our briefs and I believe I read every page of it. The legislative history overwhelmingly shows that Congress intended several things about the proviso. One, that it only applied to voluntary agreements, not coercive agreements. When Senator Kennedy reported back to the Senate from the conference report, he said that the proviso to 8 (e) is not intended to change the law with respect to picketing at an construction site, that Denver Building Trades is still good law, that Sand Door is good law, that the proviso was to preserve the status quo. In other words, what was legal to a construction industry union prior to 1959 remained legal. They came out with nothing more. All it had was that -- which we brought out in Sand Door was the right to enter into a voluntary boycott agreement. Congressman Barden reported back to the House, said it preserves the status quo. That legislative history indicates to me, and I believe it will to you that it envisioned an employer-employee relationship, not agreements made outside of the employer-employee relationship. Congress never in their wildest dreams would have figured that to do so they would have wiped out for the construction industry which is what this agreement does. All of the secondary boycott bans, all of the employee rights under Section 7 runs contrary the whole act. They meant an employer-employee relationship.
Potter Stewart: Mr. Canterbury, when you say they made a employer-employee relationship, do I understand you to mean that it was intended that under the proviso, the first proviso, Section 8 (e) that such an agreement would be exempt from the language of 8 (e), only if the union that was making the agreement was the bargaining representative of employees with the contractor with whom it was making the agreement?
Joseph F. Canterbury, Jr.: That's exactly what I mean Your Honor.
Potter Stewart: Is that what you mean here?
Joseph F. Canterbury, Jr.: Exactly. Only and another thing too is the when we go back and really look at the anti-trust implications, 8 (e) grants no exemption from anti-trust. The proviso simply says that, it shall not be a violation of this Clause 8 (e). Congress and let's look at the other exemption, just for comparison with the garment industry exemption, there was another exemption from hot cargo clause in the garment industry, the second proviso 8 (e). In that when they say, for purpose of this section 8 (e) and 8 (b) (4) the secondary boycotts bans, the garment industry so forth is exempt. The construction industry was not exempted from the secondary boycott bans. Your Honors, there is no case in the Fifth Circuit and there is not much majority opinion I do agree with, but I do agree with this, that there is no case ever been decided on the extent of 8 (e) the proviso outside of the employer-employee relationship. The National Labor Relations Board has admitted Footnote 10, Page 9 of their brief in this case. I am glad they filed that brief, because I have read so many other cases looking for it and I never did that the NLRB has never decided the issue. I would be less than candid with this Court, if I didn't tell you and I am sure you have read it in the briefs that the General Counsel of the NLRB, for reasons known only to himself refuses to issue a complaint. I don't know why he wouldn't. The Fifth Circuit pleaded with him. It is for the board to decide this question, the labor question. I think that you must decide it in order to properly decide the anti-trust questions. We must compare the agreement with National Labor Policy and when it is compared --
William J. Brennan, Jr.: General Counsel has said why he doesn't file complaints, hasn't he?
Joseph F. Canterbury, Jr.: Yes, Mr. Justice Brennan, he said -- he has given his reasons.
William J. Brennan, Jr.: He says that 8 (e) was intended to preserve the status quo of the constructions industry?
Joseph F. Canterbury, Jr.: Correct Your Honor, but let me just address myself to that quickly what the General Counsel, which his opinion --
William J. Brennan, Jr.: But I thought you said earlier, perhaps I misunderstood you. I thought you said the General Counsel has never explained why it is he wouldn't issue complaints in this case?
Joseph F. Canterbury, Jr.: Oh, I beg your pardon. I didn't mean to reply that Your Honor.
William J. Brennan, Jr.: I am sorry.
Joseph F. Canterbury, Jr.: He has explained his reasons, but I am glad you have raised it. I'd like to address that. His reasons, he says because it was to preserve the status quo. I agree with that. It was to preserve the status quo. What was the pattern of collective bargaining prior to 1959 amendments? I have found three cases where unions tried to obtain the agreement outside of the employer-employee relationship prior to 1959 and only three. In all three of those cases held it was illegal and they are cited at page 38 of my brief on the merits, Your Honor, the blue one. That was Texas Industries, Inc., Bangor Building Trades and (Inaudible). Now the Fifth Circuit, I think this is very important, they saw the issue too. They saw that whether or not they had been in practice prior to 1959 would help guide as to what Congress was doing and they directed all parties, including the union the AFL-CIO Building Trades Department, all amicus to file supplemental briefs pointing out any source showing the collective bargaining pattern in the construction industry prior to 1959. Your Honors, not one agreement, not one type was shown to the Fifth Circuit and indeed Justice Clark in his dissent stated that they were even not able to show one, not one much less a pattern. I would like to reserve the rest of time for rebuttal, Your Honor.
Warren E. Burger: Mr. Richards.
David R. Richards: Mr. Chief Justice and may it please the Court. I would for a moment like to define what we think to be the issue and to relatively no issue before the Court. The plaintiff's complaint alleges only Sherman Act and State Law violations. No contention was made under the National Labor Relations Act, under either Sections 301 or 303 in the trial court and in the trial Court the only claim was, as is characterized in the Fifth Circuit opinion that Connell complained because the contract that was extracted from Connell, restricted its freedom to do business, that is his freedom to choose non-union subcontractors to perform his mechanical work. As I understand it that's the issue today. This contract which is in evidence stands alone is not in anyway or it's stripped of any allegations the union employer conspiracy. The testimony at the trial court, the findings there and the findings in the Fifth Circuit characterize it as no allegation, no evidence of union-employer conspiracy beyond that which Connell is unhappy about, that is his being coming an unwilling conspirator to what he deems to be an unlawful purpose on the part of the union.
William J. Brennan, Jr.: Do you mean by that Mr. Richards there is no Allen-Bradley kind?
David R. Richards: No Allen-Bradley. I take it this case is, the contract stands alone, unlike Allen-Bradley where it stood as part of a much broader conspiracy of bilingual product marketing as well as the labor marketing.
Potter Stewart: So there is no allegation, in other words, in the complaint that the union employers and the union have conspired to gang up on Connell?
David R. Richards: None at all. In fact Connell's President or one of the Connell's witnesses on cross-examination disclaimed any such contention and that's where it stands.
Potter Stewart: It's purely a complaint by Connell on disagreement that was foisted on him by the union?
David R. Richards: That's as I understand it, that's all. That's all was addressed in the trial court. I will say that as case got further along, the issue was raised in the Circuit court level about the Most Favorite Nations Clause but I don't think realistically it's not in the case. Connell does not claim any injury by virtue of the one time existence of that Clause. The Clause now no longer exists. This is the case in which the only relief sought was declaratory and injunctive. Hence, I suppose to the extent that even if it were in the case at sometime, it has become I would suspect --
William J. Brennan, Jr.: Declaratory and injunctive, Mr. Richards, you mean by that?
David R. Richards: No damage claims.
William J. Brennan, Jr.: No damage claim, just to enjoin the enforcement of the contract?
David R. Richards: Yes, Your Honor. And to enjoin or make attempts to secure it and enforcement it, yes, Your Honor. Let me add one other factual --
Potter Stewart: Excuse me, I am sorry. This case originally began in the State Court?
David R. Richards: The injunction against the picketing in the state court --
Potter Stewart: Under the State antitrust law and then you removed it to the Federal Court and then the Federal Court declined it and sent it back to State Court and then the complaint was amended to add a count of Federal antitrust law, is that it?
David R. Richards: Yes, Your Honor with one -- and Connell at the point, the case was not remanded. Then under protest entered the proffered agreement and then amended his complaint to attack the agreement which he was then a part to. Do I will make myself clear?
Potter Stewart: Well --
David R. Richards: I am glad to say is it finally when you need well. As a practical matter when these all cases were not going back to State Court, Connell ended the agreement.
Potter Stewart: Entered the agreement?
David R. Richards: Entered the agreement, then challenged it under, amended his complaint to challenge it under the Sherman Act. The agreement by the way had a ten-day cancellation clause on part of either party. So it has been -- Connell has had the power ever since on ten-days notice to cancel it.
Potter Stewart: Well, of course his claim is he was coerced into the agreement?
David R. Richards: He was clearly coerced into the agreement. We are not --
Potter Stewart: If he is right, I suppose he would be coerced into not rescinding it, isn't that right?
David R. Richards: [Attempt to Laughter] Clearly, he was coerced into the agreement, there is no question of that.
Warren E. Burger: Well, and if he terminated to without any coercion, he would be back where he was at the beginning?
David R. Richards: Exactly. My point is not that we will be back where we were, that is no agreement and be in dispute once we are --
Warren E. Burger: As far as dealing with anyone, unless your union approved them?
David R. Richards: Well, we would be back where we were and perhaps in the midst of the dispute. That's correct, that's exactly right.
Warren E. Burger: Well, was there any inaccuracy in my saying --?
David R. Richards: No, no and I didn't mean it imply that there was. I simply meant that's right, we would be back where we were before the union demanding the agreement threating to picket for it and Connell resisting the agreement.
Warren E. Burger: And if they did picket, their whole operation --
David R. Richards: That certainly would have affect on their operations, no question about that. There would be a very strong likelihood. Well of course, that's part of Connell's problem. Connell is caught up in the peculiarities of the construction industry. Connell employs unionized iron workers, laborers, carpenters. He chooses to from time to time subcontract non-union portions of his work, mechanical contracting, he sub-contracts, as the testimony is, sometimes union, sometime non-union, but if he were an entirely non-union contractor, of course, the threat of local 100 to picket for if sub-contractor, then there will be no threat at all, because the picketing will be ignored by Connell's own employees. The problem Connell has is that some of his employees opt to --
Warren E. Burger: He wouldn't have problems on the say to he -- ?
David R. Richards: Well, if there were other contractor sites. What I am saying is that the problem is as I see it is that Connell is caught up in the construction industry problems of common site and again reluctance or the willingness of other employees at the site, on a picket line or that is not worked on a job they are supposed to.
Warren E. Burger: Is there in this case any claim that Connell is contracting out, farming out work which could be done within his own establishment?
David R. Richards: That was not the contention, no. I want to say -- the other way I feel our general contractors who do on occasion some of there own mechanical contracting work, but that is not the pattern in industry and Connell was not one of those.
William J. Brennan, Jr.: But Mr. Richards the fact of life is that if he brought a non-union sub-contractor on the site, the whole project would shut down. That's the fact of life, isn't it?
David R. Richards: Well, the fact of life is, that in the past if non-union sub-contractors appeared at a project, local 100 would picket the non-union sub-contractor and that would frequently shut down the project, that's exactly right. This agreement is addressed to the future to avoid just that problem by trying to extract a promise from Connell that in the future --
William J. Brennan, Jr.: Union contract?
David R. Richards: Exactly.
Harry A. Blackmun: Not only union contractors, but contractors with this union, or am I -- ?
David R. Richards: Well, that's correct this union, but there is one other fact of life, I guess, in the construction industry that is that trade pass lines which as far as I am aware this is the only union that claims jurisdiction in the Dallas area for performing plumbing and steam-fitting work. This is just the nature of the beast. There is no --
William J. Brennan, Jr.: (Voice Overlap) over this?
David R. Richards: No, there is no competing union vying for this representation because that's the nature of industry.
Harry A. Blackmun: Would it make any difference if there were?
David R. Richards: Well, it makes some difference as far as the Labor Board. I don't think it would make any difference in antitrust context which is what we are here with. We say several things in our defense. We first of course say that it is simply not a antitrust case that it is to be judged within the framework of the labor statute. We do say that the agreement we seek is protected by the proviso to 8 (e), the construction industry proviso and we understand I think and everyone seems to concede that if, I am not sure now, but I had thought that everyone conceded that if Congress had in fact authorized the agreement that we obtained that, that would be, at least in this context, a complete antitrust contention, because the agreement stands alone unembellished within the other broader conspiracy.
William J. Brennan, Jr.: Do I understand Mr. Richards, really what you say this is something exclusively for the cognizance of the National Labor Relations Board?
David R. Richards: We have said
William J. Brennan, Jr.: That the dispute is -- and that if it is arguably that, that precludes any antitrust or any other, and if the board were to find that in some respects you were not protected by the proviso, then the board has to pursue its remedies which are, as I would call it injunction or Connell has a 303 action for damages.
David R. Richards: We do say that this dispute is totally invalid by the provisions of Section 8 (b) (4) (a) of the act which either protects it or prohibits it. There has been -- I did want to say if Connell urged that there been the no Labor Board decision on the point, a case was just decided last week, which I want to call to court's attention and seek permission to do whatever is necessary to formally tender it. It's another Los Angeles Building & Construction Trades Council case which comes -- which has been a source of most litigation in the field. 214 NLRB No. 86, released on November 7. Here, probably the proper thing --
Warren E. Burger: Perhaps Mr. Richards anything related to draw that to our attention would be to leave the copies with the clerk and with your friend and because I suspect, November 7, it wouldn't be available in the service yet.
David R. Richards: No, it's not yet in the services. I should reproduce sufficient copies. I can do that and leave them with the clerk. The LA Building Trades case is another one of the variance in the construction industry. Here the contractor, the general contractor had really become purely a broker. The facts are he had no employees at all of any kind. No collected bargaining contract of any kind and never had had any. What he did, this particular general contractor, was simply acquired the general contract and then sub-contracted all the site work. He was picketed for the standard LA Building Trades Agreement which has been subject of much litigation in the field. The board finds no violation, noting specifically that when the LA Building Trades demanded the standard form subcontracting agreement and the general contractor refused that they then became involved in a labor dispute and which is a primary labor dispute, because then the counsel proceeded to picket for their standard agreement, the complaint issued and now the NLRB has dismissed the complaint, no violation. As I say, (Inaudible) I guess, again the kind of patterns that exist in this industry and why I suppose Congress did choose to create special provisions for it. I want to make at least another point or two with respect to the proviso and specifically counsel's contention that somehow we are indirectly overruling Denver Building Trades. As we understand what Congress did in the two provisos that were carved out of 8 (e) the Garment Industry proviso and the Building Trade proviso. In the Garment Industry proviso -- I should say it the other way, the Denver Building Trades rationale is preserved in the Building Trades proviso. That is because agreements of this nature cannot be enforced by coercion, that is by picketing strikes or threats of strikes. An agreement such as we have with Connell can only be enforced by a judicial action, by going to court, suing to enforce it, whereas in the Garment Industry, I guess, because again a recognition of peculiarity is there, the garment workers were given the right to enforce their in effect no subcontracting agreements by coercion. There is we cited in our brief a recent decision of the Second Circuit by Judge Friendly on facts which are indistinguishable as far as the garment industry, the same pattern that is a garment union goes to a manufacturer and says we want an agreement with you that you will not subcontract any of your work to anybody, but unionized garment manufacturers. We don't want to recognition for any of your employees, don't want to bargain for them. Judge Friendly finds it within the proviso protected, the board has now founded within the proviso as protected.
William H. Rehnquist: I thought this -- that you said a moment ago that there was no doubt of the coercion involved here as against Connell?
David R. Richards: In the official obtaining of the agreement, I meant to say.
William H. Rehnquist: Well, what form was the coercion?
David R. Richards: It took the form of picketing by local 100 to secure this agreement.
William H. Rehnquist: But then I thought you said a minute ago and perhaps I misunderstand to say that the 8 (e) doesn't allow that sort of picketing?
David R. Richards: I am sorry. The [Attempt to Laughter] distinction is, the better or worst distinction is that such agreements maybe obtained by coercion, but may not be enforced by coercion in the Building Trades Industry. In the Garment Industry they maybe both obtained and enforced. Now I should go on to say, that this Court has not said that, that's what each of the Circuit Courts have said that have dealt with the question, that coercion to obtain the construction industry agreement is protected; to enforce it is not.
William J. Brennan, Jr.: And you said you seek to enforce it by whom, brought by whom?
David R. Richards: Local 100 in this instance wanted to enforce this agreement. I suppose they would have to file suit under 301 either in State or Federal Court to secure injunctive relief to compel --
William J. Brennan, Jr.: That's to be distinguished from the NLRB suit where there has been a violation found, where there has been no protection of the proviso, is that it?
David R. Richards: Exactly. If the conduct here of local 100 violated the National Labor Relations Act. Obviously, the powers in the board under 10 (l) to secure injunction swiftly and promptly against picketing.
William J. Brennan, Jr.: In that circumstance Connell will have a 303 action against -- ?
David R. Richards: And Connell will have a resulting 303 damage action for any injuries that he suffers as a consequence.
William J. Brennan, Jr.: But if it violated the National Labor Relations Act, it would also lose its defense under the antitrust act, wouldn't it?
David R. Richards: I wouldn't think so. I don't know. I do not think so. I don't think the parallel is there, in fact it's our view --
William J. Brennan, Jr.: But exclusive remedy is?
David R. Richards: Well, [Attempt to Laughter] I am not sure if I want to say -- I do want to say that clearly in our view the determination of Sherman Act violation doesn't turn upon whether or not it's protected or prohibited by Taft-Hartley. Specifically, certainly that's true with respect to secondary boycott provisions which Congress adopted in 1947 after extensive debate on whether to re-institute antitrust remedies for secondary boycotts after -- we have said that the history out at length in our brief, but finally on the floor of the senate, Senator Taft announces that he is abandoning his effort to re-institute Sherman Act remedies for secondary boycott violations, but rather as a compromise on the floor of the senate inserting or going to offer Section 303.
William J. Brennan, Jr.: I would like to get this -- your decision clear about this Mr. Richards. If this is NLRB predecessor as to whether the proviso protects this particular party and the board would have concluded that it did not. Now do you suggest that the sanctions of antitrust may still be available or that either the board sanction of injunction coupled with a 303 sanction of the employer for the damages is a exclusive remedy in this case?
David R. Richards: I'm sorry. I must have misspoke myself. It seems for these facts, this case, the exclusive remedy is that which Congress created in 1947, I presume and that's the (Inaudilbe) injunction at the instance of the Labor Board and the 303 damage action.
William J. Brennan, Jr.: And intended thereby to exclude any antitrust sanctions?
David R. Richards: That's the clear message, it seems to me, in the congressional history of the statute. That seems an escape --
William H. Rehnquist: But you say then of there is any remedy under the National Labor Relations Act against the union for its conduct, the fact that such a remedy exists under the National Labor Relation Act, precludes a remedy under the antitrust act across the board?
David R. Richards: On the facts this case, yes.
William H. Rehnquist: Well, but I meant to the facts of this case?
David R. Richards: Well, what I'm trying to say, it's conceivable to me if you are dealing with this as one part of broader overall Allen-Bradley kind of conspiracy, you would have the kind of case in which there could perhaps involve antitrust action, but that is not what we are dealing with. We are dealing with this as a naked agreement standing alone, and yes I think NLRB remedies of injunctive relief and and damages, actual damages is exclusive if there is a violation here.
William H. Rehnquist: But you don't take that position categorically with respect to any conceivable violation?
David R. Richards: No, of course not as to any conceivable violation, I do not. This position is asserted I think by the Solicitor in support of the --
Byron R. White: If the union had agreed with the multi-employer bargaining unit to attempt to use its best efforts to get these kinds of agreements from one unionized general contractors, you might have a little tougher case here, I suppose?
David R. Richards: If this case was embellished with any claim of a conspiracy or predatory purpose, it would be a different case. It's not that case.
Byron R. White: Of course, if everything might be different, what would be the result under the antitrust law?
David R. Richards: Well, I suppose --
Byron R. White: Even though it might be perfectly vulnerable under the labor law? Let's assume that it was and that a 10 (l) injunction could issue, and a 303 suit could be sustained. What about Antitrust liability?
David R. Richards: I cannot exclude the possibility that a fact situation could exist that involved this agreement law with other aspects which would give rise to antitrust violation. Because it seems to me that would, I cannot exclude the universe. I do say that this kind of contract contemplated by Congress to be either law under 8 (e) or unlawful carries with it, by congressional mandate the sole remedy for a violation there. And that the violation of 8 (b) (4) (A) does not give rise to the Sherman Act, corollary violation. I think Congress specifically went the other direction in 1947. I think they reaffirmed it 1959 when the same debates were again at hand about re-institution of the Sherman Act violations for certain kinds of secondary boycott.
William J. Brennan, Jr.: Mr. Richard do you have a antitrust problem here if the Favored Nation Clause were in the case?
David R. Richards: I do not – my own view of it is Connell would not be a position to complain about it. I think the mechanical contractor in Dallas who said I would like to compete. I cannot compete because what has been extracted for me as a consequence of a promise to others; that kind of case might very well present -- would might very well raise real problems it would seem to me, but that person has not come to Court and there are no facts suggesting that that's present in this case. Yes sir?
Lewis F. Powell, Jr.: There were actually two contracts involved in this case, weren't there? The contract in issue lay between the union and the members of the association that engaged in the multi-employer contract with the union. And the second contract was a coerced one with Connell. Do you perceive that the contractors who were participants in the multi-employer contract, derived the benefit from that contract, pursuant to which the union agreed that in affect that it would go out and [Inaudible] it actually made with Connell, which minimized or perhaps eliminated the non-union competition that these contractors otherwise would have been subjected to?
David R. Richards: Well first there is no evidence of that in this record. I think the benefit, if any has been derived, I am not sure that any has at this point, would have been to increase the work opportunities of members of Local Union 100 and to preserve their wages from being eroded by non-union competition in the Dallas area.
Lewis F. Powell, Jr.: That is the benefit to the union --
David R. Richards: That is the direct benefit and that is what we were dealing with here. I am not at all – well, actually this is -- and I would say no I do not see any significant or even as I see it potential benefit if you were to follow the argument of Connell. They say if we are successful that means all the contractors will be union contractors. Of course, that is what we obviously want. We want everybody be a union contractor. If we were forbid -- if we were foreclosing from that status any mechanical contractor that might present a different kind of problem, but we are not doing that. We are actively in fact trying to organize the one non-union contractor whose name crept into this case, Texas Distributors. We have not been successful in doing it. If he is feeling pinched by this agreement, we welcome with open arms, he can compete on same basis is all loaded contractors that is not undercutting our union wages and conditions.
Lewis F. Powell, Jr.: I see the union's interest very clearly. I was directing my question to wherever there is not there is not a contractor's interest also that eliminate competitor contractors who are not unionized, that used to --
David R. Richards: Well there is no suggestion that we were trying to create a monopoly for that favored group in this record; and that was the nature of the contention. I suppose it would be foolish to say that its not conceivable if there were some spin off benefit. There is always to make that argument. It seems me the argument is it's a direct benefit for us; one if we are -- it's our reason for being that is to protect the wages of our members, and to increase the work opportunities and, we are appropriately prepared to well community non-union contractor who wants to share in giving his employees those benefits. I am not sure I have any more time -- I wanted to say one of things, it seems about the nature of the argument made by the antitrust, argument made Connell and that is it seems to what they really are trying to do is resurrect the primary secondary dichotomy as an antitrust determinant. I think what their reply brief says specifically that is the absence of the employer, employee relationship between Local 100 and Connell that gives rise to antitrust complications, but that precisely what, we did away with I assume in Norris-LaGuardia and what this Court has said, each time since then, or since Hutcheson that it is no longer relevant in the antitrust determination. The interest of Local 100 is clear. Connell is the person who makes the decision about whether its members are going to get to work or not. They can organize and organize as long as general contractors would not contract with unionized mechanical contractors, they have no work. And as I say putting back in focus for me at least, their argument, Connell's argument is a redefinition of the term labor dispute in Norris-LaGuardia and a redefinition of the term labor dispute which is identical in the labor act to insist once again that there most be a proximate relationship between the dispute of employers employee, is essentially what they are saying to us. And stated on the other side of it, I can see -- the Chamber of Commerce has filed the brief here in support of Connell which it says it would be perfectly lawful for the carpenters union to enter a contract with Connell saying that Connell would not subcontract any work of any kind, plumbers work, electricians work through any but union contractors and that, that would be protected. I fail to see any significant difference in terms to add a competitive affect, if you were looking at for Sherman Act point of view, of that agreement which they concede to be lawful and ours which they attack. In fact, I think ours is really more relevant to the needs of the people involved, that is the plumbers local is looking for its members' jobs and wages and yet the agreements that they would concede to be lawful seem to me have just as much, if not more danger of anti competitive effect. It is not accurate to state that in 1959, Congress decided that it would be unlawful for 8 (e) agreements to be attained by coercion. Quite the contrary, and we didn't cite in our brief although we had should have, a post-legislative history by Senator Goldwater is explicit that this question of coercion to obtain construction industry agreements was one that Congress left unresolved intentionally in adopting 8 (e). The courts, the five circuits I believe now that have faced the question as well as a labor board and uniformly said that picketing to obtain such agreements is lawful in the construction industry. Historically this record contains testimony from the Los Angeles Building & Construction Trades. The LA Building Trades had sought and obtained the agreements of this kind, much like the one that I referred in the current board case, back before Taft-Hartley, that was the pattern. The Building Trade's council is not a bargaining agent. The bargaining agents are the various craft unions; and yet building trade agreements of this kind predate, Taft-Hartley, that's record evidence in this case. The LA Building Trades Agreement has been before the NLRB in a number of cases. Church's Fried Chicken which we cite in our brief most recent case which I have just mentioned to you. Looking back at old antitrust doctrines frankly I cannot see the difference between this case and the Teamsters -- Milkwagon Drivers v. Lake Valley. In Lake Valley the dairy drivers think they are being threatened by a system of vending milk in Chicago. So they go put economic pressure on retail outlets and say do not buy, by picketing, threats and coercion, do not buy any longer from these dairies. When they acquiesced, they take the pressure of and that has been no antitrust. A Second Circuit case belaboring in Griggs, ones which was here at one point Supreme Court where the Iron Workers Union in New York threaten by what was called the Iron League a non-union open shop, Iron worker erections companies went to owner's contract, general contractors, architects, threaten labor difficulties, if they did not agree not to use, non-union iron working firms in the future. And this is just what -- this is the typical pattern, that has emerged in this industry, one which has been traditionally sought -- traditionally thought to be exempt from antitrust which Congress we think in specifically addressing itself to the problem of this industry in 1947 and in 1959 made the conscious choice, that what is evil here, we are going to define with precision. And it did define with precision as well as the evil as well as a remedy specifically rejecting the arguments that Antitrust sanctions should somehow be employed here to remedy the secondary boycott which were -- took by construction industry.
Byron R. White: Will you – I take it your position however that even if there is no exemption from -- no construction industry exemption here that you'll be making much of the same argument?
David R. Richards: I would make this -- I would make argument that this agreement does not violate Antitrust even in absence of 8 (e) --
Byron R. White: Within the labor act exemption?
David R. Richards: Exactly of course, because it is addressed on to the immediate concern of a local union in their interest in preserving jobs, and preserving the wages. And irrespective of the presence of the 8 (e) proviso would be within the exemption. I am simply saying that the presence of the 8 (e) proviso makes it unnecessary, I think to reach the question.
Byron R. White: Congress did not say any proviso or anywhere in the act that anything that does not violate the labor law is exempt from antitrust liability?
David R. Richards: They did not say –-
Byron R. White: But you have to get to the other question of whether it's within the labor exemption, don't you?
David R. Richards: I do think – we would say that the legislative history shows that Congress consciously chose a specific remedy for this kind of action and said we are rejecting antitrust, we are rejecting injunction at the instance of the private parties. We are giving it to the board. We are rejecting treble damages. We are giving only compensatory damages.
Byron R. White: What are the inferences are you doing from the –
David R. Richards: I think it is – sure inescapable –
Byron R. White: Didn't you say so, or did it? It didn't say so.
David R. Richards: It didn't say so precisely.
Warren E. Burger: Thank you, you have four minutes left, Mr. Canterbury.
Joseph F. Canterbury, Jr.: Mr. Chief Justice may it please the Court. Mr. Richard is suggesting that there is plenty of available remedies pursuant to the National Labor Relation act is like giving Connell snow in winter. It's well known that the general counsel will not issue a compliant and NLRB couldn't decide it if they wanted to. No way they can decide the question because the general counsel would not let them so. Going to the board is a useless act and as I said in my brief, I might as well file in a waste basket. Now let's look what is this agreement addressed to. Mr. Richard says the agreement is addressed to benefit union members directly. The affect of the agreement is not to benefit members, union members direct, if it was look and take actions against those who employ their members. The affect of the agreement is to drive subcontractors, our manufactures who furnish and install products at the construction site out of the market, unless they'll come into Local 100. That is the affect of the agreement. If it were addressed to the immediate employer employee relationship they may well have a point, but it is not. Connell, if his carpenters should entered into a collective bargain agreement, which he has one with the carpenters, they have got their work to protect. And if they make limitations on subbing out their work and if he gives it up and collective bargaining for whatever scale of value he puts on it, that rises out of collecting bargaining process. There is something to trap back and forth. And employer employee negotiations which the whole labor act is designed to falls to. Step it outside of the employer employee relationship with the 50 cent piece of cardboard and a picket sign either the contractor signs up and agrees to assist the union to drive all other, all open shop mechanical contractors out of the market or else the general contractor goes broke, of course he cannot resist for long. So Your Honors I believe it when we really look at effective agreement let us look at who are they addressing it to. They are not addressing to those who employ their members. They are going without, and going outside of that source to lock up this market. No I do not care whether we call it a conspiracy, I do not believe you do either. There is still lot of secrecy in the term conspiracy. Let us just call it a contract, let us look at the contract. Our written contract, Connell will not do business with anybody that do not have agreement with us. Call it a combination, we have got a labor party and non-labor party combining, our conspiracy. I do not believe this man makes this much difference. I think we have a clear cut contract in restrain of trade. I believe there is no immunity when you take and compare the affects of the agreement with National Labor Policy. Thank you, Your Honors.
Warren E. Burger: Thanks Mr. Canterbury. Thank you gentlemen. The case is submitted.